Title: To Thomas Jefferson from Eleuthère Irenée Du Pont, 22 December 1807
From: Du Pont, Eleuthère Irenée
To: Jefferson, Thomas


                        
                            Monsieur le President
                            
                            Eleutherian Mills, 22 Decembre 1807.
                        
                        J’ai l’honneur de vous adresser la lettre ci incluse que mon pere ma chargé de vous faire parvenir.
                        Je Saisis en même tems l’occasion de rappeler à votre Souvenir la manufacture que nous avons établie, qui par
                            les accroissements et les perfections que nous n’avons cessé d’y ajouter, est devenue de plus en plus digne des regards du
                            gouvernement.
                        la réussite de cet etablissement semble repondre aux peines que nous avons prises et aux esperances que nous
                            avions formées; notre poudre est prefereé dans le marche à celle importés d’angleterre, mais les demandes du commerce sont
                            encore insuffisantes pour l’entendue de notre etablissement, et pour couvrir les dépenses considerables qui en ont été la
                            suite. Des travaux plus reguliers et plus entendus seraient indispensables pour assurer notre Succès.
                        Vous aviez bien voulu me faire esperer vous même que ceux du gouvernement nous seraient accordés; Je ne
                            prends la liberté de vous offrir de nouveau nos Services, que parce qu’une longue experience ayant maintenant parfaitement
                            constaté la superiorité de notre manufacture sur toutes les autres du même genre, les interets du gouvernment se trouvent
                            évidement conformes aux notres.
                        Je viens d’apprendre que le departement de la marine a achetté dernierement une assez grande quantité de
                            Salpêtre et que l’intention du gouvernement est de la faire raffiner. Permettez moi, Monsieur le Président, de demander a
                            travail à votre bienveillance.
                        Vous avez Su que, pour une legere économie apparente et qui s’est trouveé depuis être totalement illusoire,
                            le raffinage de Salpêtre du departement de la guerre ne nous a pas été confié. Vous ne doutez pas que s’il eut été
                            possible de faire ce travail à un plus bas prix que celui que nous avions demandé, nous n’eussions pas refusé la
                            preference qui nous a été offerte par le ministre, aux mêmes termes que d’autres lui avaient proposés. les faits ont
                            demontré depuis, que le demi-cent que nous demandions de plus, eut été pour le gouvernement une
                            très grande économie. Mais ce qu’il y a de plus malheureux est que ce raffinage, fait per des personnes qui n’avaient pas
                            de connaissances relatives à la fabrication de la poudre, a été exécuté de maniere qu’il serait maintenant impossible de
                            fabriquer avec le Salpetre du gouvernement de la poudre de premiere qualité sans le raffiner de nouveau, et qu’ainsi la
                            totalité du travail est à peu près en pure perte.
                        Si vous Jugez, Monsieur le President, que le Salpetre de la marine doive être raffiné, et si vous voulez bien
                            nous charger de ce travail nous en Serons très reconnaissans, et vous pouvez être assuré que nous mettrons tous nos Soins
                            à faire aussi parfaitement que possible tous les travaux que le gouvernement voudrait bien nous confier. 
                  J’ai l’honneur
                            d’etre, avec le plus profond respect, Monsieur le President, Votre tres humble et très obeissant Serviteur
                        
                            E. I. duPont de Nemours.
                        
                    